Exhibit 10.4

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. The
Employer should obtain legal and tax advice from its professional advisors
before adopting the Plan. Principal Life Insurance Company disclaims all
liability for the legal and tax consequences which result from the elections
made by the Employer in this Adoption Agreement.

 

      Principal Life Insurance Company, Raleigh, NC 27612       A member of the
Principal Financial Group®

THE EXECUTIVE NONQUALIFIED “EXCESS” PLAN

ADOPTION AGREEMENT

THIS AGREEMENT is the adoption by Quantum Fuel Systems Technologies Worldwide,
Inc. (the “Company”) of the Executive Nonqualified Excess Plan (“Plan”).

WITNESSETH:

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

ARTICLE 1

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

2.6 Committee: The duties of the Committee set forth in the Plan shall he
satisfied by:

 

XX    (a)    Company

    

   (b)    The administrative committee appointed by the Board to serve at the
pleasure of the Board.

    

   (c)    Board.

    

   (c)    Other (specify):                     .



--------------------------------------------------------------------------------

2.8 Compensation: The “Compensation” of a Participant shall mean all of a
Participant’s:

 

XX    (a)    Base salary. XX    (b)    Service Bonus. XX    (c)   
Performance-Based Compensation earned in a period of 12 months or more.

    

   (d)    Commissions.

    

   (e)    Compensation received as an Independent Contractor reportable on Form
1099.

    

   (f)    Other:                     .

2.9 Crediting Date: The Deferred Compensation Account of a Participant shall be
credited with the amount of any Participant Deferral to such account at the time
designated below:

 

    

   (a)    The last business day of each Plan Year.

    

   (b)    This last business day of each calendar quarter during the Plan Year.

    

   (c)    The last business day of each month during the Plan Year.

    

   (d)    The last business day of each payroll period during the Plan Year.

    

   (e)    Each pay day as reported by the Employer. XX    (f)    Any business
day on which Participant Deferrals are received by the Provider.

    

   (g)    Other:                     .

2.13 Effective Date:

 

XX    (a)    This is a newly-established Plan, and the Effective Date of the
Plan is August 1, 2007.

—

   (b)    This is an amendment and restatement of a plan named
                     with an effective date of                     . The
Effective Date of this amended and restated Plan is                     . This
is amendment number                     .

 

                          (i)    All amounts in Deferred Compensation Accounts
shall be subject to the provisions of this amended and restated Plan.          
                (ii)    Any Grandfathered Amounts shall be subject to the Plan
rules in effect on October 3, 2004.

 

2



--------------------------------------------------------------------------------

2.20 Normal Retirement Age: The Normal Retirement Age of a Participant shall be:

 

XX    (a)    Age 65.

    

   (b)    The later of age      or the      anniversary of the participation
commencement date. The participation commencement date is the first day of the
first Plan Year in which the Participant commenced participation in the Plan.

    

   (c)    Other:                     .

2.23 Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

 

Name of Employer

  

Address

  

Telephone No.

  

EIN

Quantum Fuel Systems Technologies

   17872 Cartwright Rd.    949-399-4569    33-093307:

Worldwide, Inc.

   Irvine, CA 92614      

2.26 Plan: The name of the Plan is:

The Executive Nonqualified Excess Plan of Quantum Fuel Systems Technologies
Worldwide, Inc.

2.28 Plan Year: The Plan Year shall end each year on the last day of the month
of December.

2.30 Seniority Date: The date on which a Participant has:

 

XX    (a)    Attained age 65.

    

   (b)    Completed      Years of Service from First Date of Service.

    

   (c)    Attained age      and completed      Years of Service from First Date
of Service.

    

   (d)    Attained an age as elected by the Participant.

    

   (e)    Not applicable – distribution elections for Separation from Service
are not based on Seniority Date

 

3



--------------------------------------------------------------------------------

4.1 Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.8 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

 

XX    (a)    Base salary:      

minimum deferral:         %

     

maximum deferral: $         or         %

XX    (b)    Service Bonus:      

minimum deferral:         %

     

maximum deferral: $         or         %

XX    (c)    Performance-Based Compensation:      

minimum deferral:         %

     

maximum deferral: $         or         %

    

   (d)    Commissions:      

minimum deferral:         %

     

maximum deferral: $         or         %

    

   (e)    Form 1099 Compensation:      

minimum deferral:         %

     

maximum deferral: $         or         %

    

   (f)    Other:      

minimum deferral:         %

     

maximum deferral: $         or         %

    

   (g)    Participant deferrals not allowed.

 

4



--------------------------------------------------------------------------------

4.2 Employer Credits: Employer Credits will be made in the following manner:

 

XX    (a)    Employer Discretionary Credits: The Employer may make discretionary
credits to the Deferred Compensation Account of each Active Participant in an
amount determined as follows:       XX    (i)     An amount determined each Plan
Year by the Employer.               (ii )   Other:                     .

    

   (b)    Other Employer Credits: The Employer may make other credits to the
Deferred Compensation Account of each Active Participant in an amount determined
as follows:               (i )   An amount determined each Plan Year by the
Employer.               (ii )   Other:                     .

    

   (c)    Employer Credits not allowed.

5.2 Disability of a Participant:

 

XX    (a)    Participants may elect upon initial enrollment to have accounts
distributed upon becoming Disabled.

    

   (b)    Participants may not elect to have accounts distributed upon becoming
Disabled.

5.3 Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

 

    

   (a)    An amount to be determined by the Committee.

    

   (b)    Other:                     . XX    (c)    No additional benefits.

 

5



--------------------------------------------------------------------------------

5.4 In-Service or Education Distributions: In-Service and Education Accounts are
permitted under the Plan:

 

XX    (a)    In-Service Accounts are allowed with respect to:       XX   
Participant Deferral Credits only.               Employer Credits only.      
        Participant Deferral and Employer Credits.       In-service
distributions may be made in the following manner:       XX    Single lump sum
payment.               Annual installments over a term certain not to exceed
     years.       Education Accounts are allowed with respect to:       XX   
Participant Deferral Credits only.               Employer Credits only.      
        Participant Deferral and Employer Credits.       Education Accounts
distributions may be made in the following manner:       XX    Single lump sum
payment.       XX    Annual installments over a term certain not to exceed 4
years.       If applicable, amounts not vested at the time payments due under
this Section cease will be:               Forfeited               Distributed at
Separation from Service if vested at that time

    

   (b)    No In-Service or Education Distributions permitted.

5.5 Change in Control Event:

 

XX    (a)    Participants may elect upon initial enrollment to have accounts
distributed upon a Change in Control Event.

    

   (b)    Participants may not elect to have accounts distributed upon a Change
in Control Event.

5.6 Unforeseeable Emergency Event:

 

XX    (a)    Participants may apply to have accounts distributed upon an
Unforeseeable Emergency event.

    

   (b)    Participants may not apply to have accounts distributed upon a
Unforeseeable Emergency event.

 

6



--------------------------------------------------------------------------------

6. Vesting: An Active Participant shall be fully vested in the Employer Credits
made to the Deferred Compensation Account upon the first to occur of the
following events:

 

XX    (a)   Normal Retirement Age.     XX    (b)   Death.     XX    (c)  
Disability.     XX    (d)   Change in Control Event             (e)   Other:
                         XX    (f)   Satisfaction of the vesting requirement as
specified below:    XX   Employer Discretionary Credits:                  (i)  
Immediate 100% vesting.                  (ii)   100% vesting after      Years of
Service.              (iii)   100% vesting at age     .          XX    (iv)    
                  

Number of Years of Service

   Vested
Percentage                 Less than      1    0 %                  1    20 %  
               2    40 %                  3    60 %                  4    80 %  
               5    100 %                  6         %                  7   
     %                  8         %                  9         %            
     10 or more         %        For this purpose, Years of Service of a
Participant shall be calculated from the date designated below:      XX    (1)  
First Day of Service.              (2)   Effective Date of Plan Participation.
             (3)   Each Crediting Date. Under this option (3), each Employer
Credit shall vest based on the Years of Service of a Participant from the
Crediting Date on which each Employer Discretionary Credit is made to his or her
Deferred Compensation Account.

 

7



--------------------------------------------------------------------------------

           Other Employer Credits:                   (i)   Immediate 100%
vesting.                   (ii)   100% vesting after      Years of Service.   
           (iii)   100% vesting at age     .                   (iv)            
           

Number of Years of Service

   Vested
Percentage                  Less than      1         %                   1   
     %                   2         %                   3         %             
     4         %                   5         %                   6         %  
                7         %                   8         %                   9   
     %                   10 or more         %         For this purpose, Years of
Service of a Participant shall be calculated from the date designated below:   
           (1)   First Day of Service.               (2)   Effective Date of
Plan Participation.               (3)   Each Crediting Date. Under this option
(3), each Employer Credit shall vest based on the Years of Service of a
Participant from the Crediting Date on which each Employer Discretionary Credit
is made to his or her Deferred Compensation Account.

 

8



--------------------------------------------------------------------------------

7.1 Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:

 

  (a) Separation from Service prior to Seniority Date, or Separation from
Service if Seniority Date is Not Applicable

 

XX

   (i)    A lump sum.         (ii)    Annual installments over a term certain as
elected by the Participant not to exceed      years.

    

   (iii)    Other:                     .

 

  (b) Separation from Service on or After Seniority Date, If Applicable

 

XX

   (i)    A lump sum.

XX

   (ii)    Annual installments over a term certain as elected by the Participant
not to exceed 5 years.

    

   (iii)    Other:                     .

 

  (c) Separation from Service Upon a Change in Control Event

 

XX

   (i)    A lump sum.

    

   (ii)    Annual installments over a term certain as elected by the Participant
not to exceed      years.

    

   (iii)    Other:                     .

 

  (d) Death

 

XX

   (i)    A lump sum.

    

   (ii)    Annual installments over a term certain as elected by the Participant
not to exceed      years.

    

   (iii)    Other:                     .

 

  (e) Disability

 

XX

   (i)    A lump sum.

    

   (ii)    Annual installments over a term certain as elected by the Participant
not to exceed      years.

    

   (iii)    Other:                     . If applicable, amounts not vested at
the time payments due under this Section cease will be:

    

   Forfeited

    

   Distributed at Separation from Service if vested at that time

 

9



--------------------------------------------------------------------------------

  (f) Change in Control Event

 

XX    (i)    A lump sum.

    

   (ii)    Annual installments over a term certain as elected by the Participant
not to exceed          years.         (ii)    Other:                     .

    

   (iv)    Not applicable. If applicable, amounts not vested at the time
payments due under this Section cease will be:

    

   Forfeited

    

   Distributed at Separation from Service if vested at that time 7.4 De Minimis
Amounts. XX   

(a)    

   Notwithstanding any payment election made by the Participant, the vested
balance in the Deferred Compensation Account of the Participant will be
distributed in a single lump sum payment at the time designated under the Plan
if at the time of a permitted Qualifying Distribution Event that is either a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable) the vested balance does not exceed $25,000.00. In
addition, the Employer may distribute a Participant’s vested balance at any time
if the balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan

    

  

(b)    

   There shall be pre-determined de minimis amount under the Plan; however, the
Employer may distribute a Participant’s vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan.

10.1 Contractual Liability: Liability for payments under the Plan shall be the
responsibility of the:

 

XX    (a)    Company.

    

   (b)    Employer or Participating Employer who employed the Participant when
amounts were deferred.

14. Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption Agreement or the Plan to the contrary, Section          of the Plan
shall be amended to read as provided in attached Exhibit                     .

 

XX    There are no amendments to the Plan.

 

10



--------------------------------------------------------------------------------

17.9 Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of California, except to the extent that such
laws are superseded by ERISA and the applicable provisions of the Code.

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

Quantum Fuel Systems Technologies Worldwide, Inc.

Name of Employer

By:  

/s/ BRIAN OLSON

  Authorized Person Date: November 1, 2007

 

11